FOWLER, S.
Article 15 of the treaty of 1870 between the United States and Austria-Hungary (17 Stat. 831) gives to their consuls general, consuls, and other consular officers mentioned therein the same prerogatives and privileges granted to functionaries of the same class of the most favored nation. This entitles consuls and consular officers of Austria to letters of administration on.the estate of a decedent who was a subject of Austria-Hungary and who died intestate in this country. See Estate of Vincenzo Baglieri, 137 N. Y. Supp. 175.